Parker, J.
I want to say, with respect to the board of education being an entirely distinct body and the school district being entirely distinct from the municipality under the statute, the fact that the governing body of the former is called the “Board of Education of the City of Toledo” may tend to created confusion; but when we come to think of it, though the limits of the school .districts may be coterminous with those of the corporation, it appears that in this case they are not precisely so, and the law does not require that they shall be so; and the fact that they may, in a given case, be exactly coterminus would not change the legal status of the two bodies. They are created by the law to perform entirely different functions from those performed by the city government. They represent a different electorate; not only may they be chosen by people some of whom reside outside the city limits, but within the city limits the electorate is not the same, for now, under the law, women are authorized to vote for members of the board of education. They are officers, in the choice of whom, the city as such, has no voice whatever, either directly or indirectly. It may be expedient, it may be wise to put this school under the management of the board of education; but we are all of the opinion that it can not be legally done in the way it is here attempted. If these statutes were put in form, so that the city, through some board or officer, or through its electors, might voluntarily choose the board of education to manage this school, for my part, I am not prepared to say that that would not be entirely legal or regular; but we are clear that where the Legislature undertakes to do it so as to directly deprive the city of all voice in the matter, the attempt must fail for the reasons stated by Judge Haynes.